— Judgment affirmed. Memorandum: On this appeal from a judgment of conviction of a felony for operating a motor vehicle with .10 of one per centum or more by weight of alcohol in his blood as a felony (Vehicle and Traffic Law, § 1192, subds 2, 5) defendant contends that the trial court erred in refusing to charge driving while ability is impaired (DWAI) (see Vehicle and Traffic Law, §1192, subd 1; §1195, subd 2, pars [b], [c]) as a lesser included offense of the charge for which he was convicted. Although section 1196 of the Vehicle and Traffic Law provides that a driver charged with operating a motor vehicle with more than the requisite per centum by weight of alcohol in his blood may be convicted of DWAI, its submission as a lesser included offense is appropriate only if there is a reasonable view of the evidence to support a DWAI finding (GPL 300.50, subd 2; see People v Farmer, 36 NY2d 386; People v Brown, 73 AD2d 112). Thus, “ ‘the question simply is whether on any reasonable view of the evidence it is possible for the trier of facts to acquit the defendant on the higher count [citations omitted] and still find him guilty on the lesser one’ ” (People v Hoag, 51 NY2d 632, 636, quoting People v Henderson, 41 NY2d 233, 236). The sole evidence concerning this count of the indictment was the blood test which indicated that the alcoholic content of his blood was .26 of one per centum. The jury could either reject or accept this evidence. The jury was thus presented with a “take it or leave it situation in which there was no evidentiary basis for a compromise finding” (People v Brown, 73 AD2d 112, supra, dissenting opn, p 116). There was no reasonable view of the evidence to support a DWAI finding since on the record the evidence excluded “every possible hypothesis” except driving while he had .10 of one per centum or more by weight of alcohol in his blood. Further, the People were not precluded from offering evidence of the blood specimen test results, because of the destruction of defendant’s blood sample which the parties stipulated was “inadvertently lost or destroyed by the City of Batavia Police Department and was not done intentionally to hinder prosecution” (see United States v Augenblick, 393 US 348; see, also, People v Reed, 44 NY2d 799). The People do not dispute defendant’s right to discovery and independent testing of the blood sample (People v White, 40 NY2d 797) but dispute defendant’s claim that he was thus deprived of his due process rights. Whether the blood sample could have produced evidence favorable to defendant’s case is speculative and failure to produce it does not establish a violation of the Brady rule (Brady v Maryland, 373 US 83; see, also, United States v Agurs, 427 US 97). In this sense the blood specimen was neither exculpatory nor material (People v Gissendanner, 48 NY2d 543, 551; People v Jones, 44 NY2d 76; People v Stridiron, 33 NY2d 287). We have examined other issues raised by defendant and find them meritless. All concur, except Dillon, P. J., who dissents and votes to reverse and grant a new trial, in the following memorandum.